Citation Nr: 0943573	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in December 2008 when 
it was remanded for further development.  That development 
has been completed and the matter is now ready for 
consideration by the Board. 


FINDINGS OF FACT

1.  The Veteran has four service-connected disabilities, none 
of which is individually evaluated as 60 percent disabling, 
with a total combined rating of 40 percent; he has not meet 
the threshold requirements for a TDIU.

2.  The Veteran's service-connected disabilities have not 
been shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the Veteran's claim for a TDIU the RO 
provided the appellant pre-adjudication notice by a letter 
dated in May 2004.  Although the notice provided did not 
address the effective date provisions that are pertinent to  
the appellant's claim, such error was harmless given that 
entitlement to a TDIU is being denied, and hence no effective  
date will be assigned with respect to this claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained the Veteran's service treatment records and 
VA medical records, assisted the Veteran in obtaining 
evidence, afforded the Veteran examinations, and obtained 
medical opinions as to the effect his service-connected 
disabilities have on his occupational capacity.  As will be 
discussed below, these opinions are thorough and adequate on 
which to base a decision.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time. 



Laws and Regulations

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2009).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran is currently in receipt of compensation for the 
following disabilities: 1) Bipolar disorder, with a 30 
percent evaluation; 2) Hypertension with a 10 percent 
evaluation; 3) Duodenal ulcer with a 10 percent evaluation; 
and 4) Headaches with a noncompensable evaluation.  

When this matter was last before the Board, it was noted that 
the record contained clinical findings indicating that his 
service-connected disabilities impacted his ability to work.  
For example, during a VA mental disorders examination 
conducted in January 2003, an examiner noted that, with the 
Veteran's medical history and problems, he would probably 
have a hard time getting a job.  In addition, during a VA 
mental disorders examination conducted in July 2004, an 
examiner noted that, although the Veteran's mental disability 
did not hinder his employability, his multiple physical 
disabilities, including some that were not service-connected, 
hindered his ability to fulfill full-time employment.  The 
Board remanded the claim to obtain a medical opinion on the 
effects of the Veteran's service-connected disabilities on 
his ability to secure or follow a substantially gainful 
occupation.  

Per the Board's remand, the Veteran was provided VA 
examinations in May 2009.  One VA examination addressed all 
of the Veteran's service-connected disabilities, but for 
bipolar disorder.  A separate psychiatric examination was 
obtained to address bipolar disorder.  Each examination 
report notes that the examiner reviewed the claims file.

The examiner that addressed the Veteran's service-connected 
hypertension, duodenal ulcer and migraine headaches, noted 
these and other multiple medical problems.  The examiner 
noted that the Veteran had been a diabetic since 1968 and HIV 
positive since 2004, as well as a history of stroke, glaucoma 
and questionable optic ischemia.  The examiner noted that the 
Veteran had last worked at a desk job in customer service.  
The examiner also noted that the Veteran's hypertension was 
well-controlled on medications.  With respect to the duodenal 
ulcer the Veteran denied any heartburn, nausea, vomiting, 
diarrhea, constipation or blood in his stools.  The examiner 
noted that an upper GI series done in 2007 was negative.  The 
Veteran reported getting a headache on a daily basis, which 
lasted for a few hours, with more severe headaches occurring 
twice per week.  The Veteran took no medications for his 
headaches and had no associated nausea, vomiting, photophobia 
or phonophobia.  The examiner found that none of the 
Veteran's medical-related conditions, both service-connected 
and nonservice-connected, prevented him from continuing his 
employment.  In closing, the examiner noted that the 
Veteran's medical conditions were presently stable.

The VA psychiatric examiner noted that the Veteran had last 
worked in the computer industry in 2002 doing customer 
service work and phone repairs.  The Veteran related that he 
had lost this job when he was laid off due to a downturn in 
the economy.  The Veteran reported that he had looked for 
work in his field, but was not called back for any 
interviews.  The Veteran further related that he had begun 
vocational rehabilitation, but did not follow through with 
it.  At the time of the examination, the Veteran indicated 
that his daily activity was taking care of his sick brother.  
The Veteran related that he could not work because caring for 
his brother was a full-time job.  The examiner found no 
indication that the Veteran's psychiatric symptoms were 
significantly disabling in his occupational function.  

It was noted that the Veteran arrived on time for his 
scheduled VA examination.  Mental status examination and 
observations noted a soft-spoken, pleasant, courteous and 
cooperative gentleman who appeared his stated age.  His 
speech and communication were generally normal in rate, 
rhythm and tone.  His thought processes were clear, logical, 
goal-directed and coherent.  His observed behavior was 
completely appropriate.  The Veteran had no history of 
delusions or hallucinations.  The Veteran described his mood 
as "normal" when on medications.  He had not had a manic 
episode in years.  His affect was euthymic and he denied 
suicidal or homicidal ideations.  

On further mental status items, the Veteran was oriented in 
all three spheres.  He evidences impaired attention and 
concentration skills, fair short-term memory and somewhat 
impaired remote memory.  His general fund of knowledge 
appeared to be within normal limits.  His abstract reasoning 
skills and social judgment were grossly intact.  His level of 
psychological insight appeared to be moderate.  
With respect to the effect of the Veteran's thought processes 
or communication on occupational and social function, the 
examiner noted that the Veteran's thought processes appeared 
to be rational and goal-directed.  The examiner found no 
evidence of psychosis or significant impairment and that the 
Veteran appeared to be generally articulate and of at least 
average intelligence.  The Veteran was noted to have not 
indicated any difficulties in communicating with others.  
Accordingly, the examiner found that the Veteran's thought 
processes and communication did not impair his social and 
occupational functioning.  

The examiner concluded that the Veteran did not exhibit 
significant impairment in his occupational functioning 
secondary to psychiatric symptoms.  The examiner noted that 
the history suggested, at most, mild impairment in 
occupational functioning secondary to psychiatric symptoms.  
It was noted that the Veteran lost his job in 2002 due to 
layoffs and that his psychiatric symptoms were not 
significant in relation to his difficulty in securing another 
job.  The Veteran was also found competent for VA purposes.  
The examiner rendered a diagnosis of bipolar disorder, as 
well as adjustment disorder with anxiety.

As noted above, the Veteran has four service-connected 
disabilities, none of which is rated above 30 percent.  When 
the ratings associated with these disabilities are combined 
under 38 C.F.R. §§ 4.25 and 4.26 a 40 percent disability 
rating results.  This does not satisfy the schedular TDIU 
criteria.  The Board must now consider whether the Veteran 
is, in fact, unemployable due to his service-connected 
disabilities so as to warrant consideration of a TDIU on an 
extraschedular basis.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against referring the 
Veteran's claim for TDIU on an extraschedular basis.  As 
noted above, the Board recognizes that the medical evidence 
of record, including reports of VA compensation and pension 
examinations, does contain several clinical findings 
suggesting that his service-connected disabilities impact his 
ability to work.  In this regard, the Board notes that the 
Veteran's combined 40 percent disability rating is a 
recognition that his industrial capacities are significantly 
impaired as a result of his service-connected disabilities.  
However, the Board finds the most probative evidence 
regarding the issue on appeal to be the reports of the two VA 
examinations conducted following the Board's remand 
specifically for the purpose of determining whether the 
Veteran's service-connected disabilities alone render him 
unable to work.  As discussed, those examiner conducted 
thorough physical and mental health evaluations, and 
thoroughly reviewed his treatment records and his employment 
history, and specifically concluded that his service-
connected disorders did not prevent him from working.

The Board has considered the Veteran's own claim that he is 
unable to work.  Certainly, the Veteran is competent to 
report his symptomatology and accompanying limitations.  
However, despite having pursued a claim for TDIU, the 
Veteran's own statements as to the reasons for his 
unemployment often point to causes other than impairment 
resulting from his service-connected disabilities.  For 
example, during his May 2009 VA mental health examination, 
the Veteran specifically attributed his unemployment to 
having to take care of his brother, as opposed to impairment 
resulting from his bipolar disorder or any other service-
connected disorder.  Similarly, during his previous VA mental 
health care examination in 2006, it was noted that the 
Veteran did not attribute his lack of employment to mental 
health care symptoms.  In light of these statements, the 
Board finds the Veteran's own assertions to be of very little 
probative value with respect to the claim for a TDIU, and the 
Board places far more weight on the reports of the competent 
VA health care specialists who examined him in May 2009.

In short, the preponderance of the evidence is against 
finding that the Veteran is unable to follow a substantially 
gainful occupation due to service-connected disabilities.  
Indeed, the most thorough and contemporaneous VA examinations 
addressing the issue of employability show that the Veteran's 
service-connected disabilities have not caused any 
significant occupational impairment.  In reaching this 
decision, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, there is no doubt to be resolved.  



ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


